 


109 HR 380 IH: To amend the Internal Revenue Code of 1986 to exclude from gross income certain hazard mitigation assistance.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 380 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Foley (for himself, Mr. Istook, Mr. Jindal, Mrs. Christensen, Mr. Cole of Oklahoma, Mr. Boyd, Mr. Fitzpatrick of Pennsylvania, Mr. Baker, Mr. Ford, Mr. Blumenauer, Mr. Kennedy of Minnesota, Mr. Wilson of South Carolina, Mr. Shaw, Mr. Bachus, Mr. Wexler, Mr. Melancon, Mr. Strickland, Mr. Herger, Mr. Lincoln Diaz-Balart of Florida, Mr. Bilirakis, Ms. Eshoo, Mr. Sullivan, Mr. Gillmor, Mr. Paul, Mr. Meek of Florida, Ms. Harris, Ms. Corrine Brown of Florida, Ms. Ros-Lehtinen, Ms. Bordallo, Mr. Towns, and Mr. Etheridge) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income certain hazard mitigation assistance. 
 
 
1.Exclusion from gross income for certain disaster mitigation payments 
(a)In generalSection 139 of the Internal Revenue Code of 1986 (relating to disaster relief payments) is amended by adding at the end the following new subsection: 
 
(g)Certain disaster mitigation paymentsGross income shall not include the value of any amount received directly or indirectly as payment or benefit by the owner of any property for hazard mitigation with respect to the property pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act or the National Flood Insurance Act.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years ending on or after December 31, 2004. 
 
